 Case 19-10810-KHK                      Doc 34 Filed 07/17/19 Entered 07/18/19 00:24:09                       Desc Imaged
                                             Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Loraine Baxter                                             Social Security number or ITIN   xxx−xx−8398
                      First Name   Middle Name   Last Name                       EIN _ _−_ _ _ _ _ _ _
Debtor 2              Terry Baxter                                               Social Security number or ITIN   xxx−xx−6060
(Spouse, if filing)
                      First Name   Middle Name   Last Name                       EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 19−10810−KHK



Discharge of Joint Debtors                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Loraine Baxter                                                 Terry Baxter

                                                                          For the court:             William C. Redden
           July 15, 2019                                                                             Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                       For more information, see page 2 >




Official Form 318                                            Discharge of Joint Debtors                       page 1
 Case 19-10810-KHK           Doc 34 Filed 07/17/19 Entered 07/18/19 00:24:09                Desc Imaged
                                  Certificate of Notice Page 2 of 3




Some debts are not discharged                              Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:             agreement are not discharged.

     ♦ debts that are domestic support                     In addition, this discharge does not stop
       obligations;                                        creditors from collecting from anyone else who is
                                                           also liable on the debt, such as an insurance
                                                           company or a person who cosigned or
     ♦ debts for most student loans;                       guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Joint Debtors                    page 2
        Case 19-10810-KHK              Doc 34 Filed 07/17/19 Entered 07/18/19 00:24:09                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-10810-KHK
Loraine Baxter                                                                                             Chapter 7
Terry Baxter
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: jonesar                      Page 1 of 1                          Date Rcvd: Jul 15, 2019
                                      Form ID: 318                       Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 17, 2019.
db/jdb          Loraine Baxter,    Terry Baxter,   905 North Patchett St., Apt 103,    Alexandria, VA 22314
14762943       +AES/PHEAA,   Attn: Bankruptcy,    1200 North 7th St,   Harrisburg, PA 17102-1419
14762944       +American Collections Enterprise Inc,    Attn: Bankruptcy,    Po Box 30096,
                 Alexandria, VA 22310-8096
14762945       +Credit Acceptance,    25505 West 12 Mile Rd,   Suite 3000,    Southfield, MI 48034-8331
14762948       +INOVA,   2990 Telestar Court,    Falls Church, VA 22042-1207

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BDFKING Jul 16 2019 07:58:00      Donald F. King,   1775 Wiehle Avenue, Suite 400,
                 Reston, VA 20190-5159
14762946       +EDI: RCSFNBMARIN.COM Jul 16 2019 07:58:00      Credit One Bank,   P.O. Box 98873,
                 Las Vegas, NV 89193-8873
14762947       +EDI: AMINFOFP.COM Jul 16 2019 07:58:00      First Premier Bank,   Attn: Bankruptcy,
                 Po Box 5524,   Sioux Falls, SD 57117-5524
14762949       +EDI: RESURGENT.COM Jul 16 2019 07:58:00      LVNV Funding/Resurgent Capital,   Attn: Bankruptcy,
                 Po Box 10497,   Greenville, SC 29603-0497
                                                                                             TOTAL: 4

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 17, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 15, 2019 at the address(es) listed below:
              Ashvin Pandurangi    on behalf of Debtor Loraine Baxter ap@aplawg.com,
               preea@aplawg.com;pandurangiar78675@notify.bestcase.com
              Ashvin Pandurangi    on behalf of Joint Debtor Terry Baxter ap@aplawg.com,
               preea@aplawg.com;pandurangiar78675@notify.bestcase.com
              Donald F. King   Kingtrustee@ofplaw.com, va50@ecfcbis.com
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
                                                                                            TOTAL: 4
